PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/403,983
Filing Date: 6 May 2019
Appellant(s): KNECKT et al.



__________________
Amirali Sharifi, Reg. No. 68,887
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claim 21 under 35 U.S.C. 112(b) has been withdrawn herein, as explained in the Response to Argument section below.  

(2) Response to Argument
In section IV-A on pp. 6-7, Appellant argues that the rejections of claim 21 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are in error.  
Regarding the rejection of claim 21 under 35 U.S.C. 112(a), Appellant points to paragraph 0081 for support for the limitations in claim 21.  However, paragraph 0081 does not mention the End of Service Period (EOSP) field.  Claim 21 specifies that the combination of setting the More Data field to a first value and the EOSP field to a second value indicates the claimed properties of the corresponding one or more multicast packets (i.e. that one or more of the one or more multicast packets include packets that have not yet been transmitted or include a block acknowledgement for/from one or more electronic devices of the group of electronic devices that have not yet been transmitted).  Because paragraph 0081 does not mention the EOSP a combination of values of the More Data field and the EOSP field indicating a property of the corresponding one or more multicast packets.  
Appellant argues that the rejection of claim 21 under 35 U.S.C. 112(b) is in error because “[e]lectronic devices cannot be ‘transmitted’”.  As noted in the rejection, Examiner indicated that this does not make sense.  Upon further consideration, Examiner withdraws the rejection of claim 21 under 35 U.S.C. 112(b) as Appellant’s explanation is reasonable.  However, Examiner recommends that the claim be reworded to more clearly indicate that the phrase “have not been transmitted” modifies the block acknowledgement and not the devices.  
In section IV-B on pp. 7-11, Appellant argues that the rejections of claims 1-6 and 11-13 under 35 U.S.C. 103 are in error.  Examiner respectfully disagrees.
On pages 7-8, Appellant emphasizes the limitations “configuring a target wake time (TWT) process for delivery of one or more multicast packets to a group of electronic devices to provide a multicast communication, wherein the configuring the TWT process comprises: determining a TWT schedule in response to the TWT process being an individual TWT agreement with at least one electronic device of the group of electronic devices for the multicast communication”, stating that the prior art used in the 103 rejections does not disclose all of these limitations.  Appellant further notes that the “configuring…” step is claimed prior to the “transmitting…” step.  
On page 9, Appellant asserts that Asterjadhi does not determine whether a TWT process is an individual TWT agreement.  Appellant notes that Asterjadhi discloses receiving a message with a trigger field and determining a TWT schedule based on that message.  Appellant then concludes that Asterjadhi does not disclose determining whether a TWT process is an individual upcoming transmissions, so the AP determines a particular schedule prior to transmitting the data associated with that schedule.  Asterjadhi discloses that “the STA 306 and the AP 302 may negotiate the TWT scheduling” (see paragraph 0077).  This negotiating is performed using at least the trigger field (paragraph 0077).  The STA and the AP determine the scheduling mode is an individual TWT scheduling mode via this negotiating and communication of the trigger field.  Thus, the receiving of the trigger field discloses the step of determining that the solicited TWT mode (individual TWT agreement) is used and that this is performed prior to the transmitting step.  
On pages 9-10, Appellant argues that Rico Alvarino does not disclose the limitation that the communication transmitted in the individual TWT agreement is multicast communication.  Examiner respectfully disagrees.  As noted above, Asterjadhi clearly discloses multiple modes for TWT scheduling.  Rico Alvarino discloses retransmitting multicast packets using unicast (see paragraph 0110, for example).  The individual TWT schedule/agreement in Asterjadhi is analogous to unicast communication; as indicated in paragraph 0052 of Asterjadhi, an individual TWT schedule is an agreement between a first wireless device and a second wireless device to communicate directly with one another.  Examiner maintains that it would have been obvious to modify Huang to use multiple modes of TWT scheduling as suggested by Asterjadhi and to 
On page 10, Appellant indicates disagreement with the suggestion that the combination of Huang, Asterjadhi, and Rico Alvarino matches the description in paragraphs 0026, 0031, and 0038 of the original specification.  In particular, Appellant argues that prior art does not disclose determining a TWT schedule before transmitting the multicast packets.  Examiner respectfully disagrees.  As noted above, the combination of Huang, Asterjadhi, and Rico Alvarino discloses determining a TWT schedule in two different modes (an individual/solicit mode and a broadcast mode) prior to transmitting the multicast communication.  
On pages 10-11, Appellant argues that Rico Alvarino’s teaching of a retransmission of multicast packets does not disclose the determination of whether the TWT process is an individual process prior to the transmission of multicast packets because the initial transmission occurred before the retransmission.  Examiner respectfully disagrees.  In the case of a retransmission, the multicast communication transmitted in the transmitting step is the retransmitted packet.  The TWT schedule (and whether this mode of transmission is an 
For at least the above reasons, Examiner maintains the rejections of the claims under 35 U.S.C. 103.  The current claim language is broad and very similar to the combination of prior art references presented in the Final rejection mailed 7/28/2021.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 1, 2022

Conferees:
/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467  
                                                                                                                                                                                                      /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.